        Case 4:20-cv-00683 Document 8 Filed on 03/10/20 in TXSD Page 1 of 1
                               CAUSE NO. 4:20-CV-00683

POLYFLOW, LLC                              §
PLAINTIFF                                  §
                                           §
VS.                                        §    IN THE US DISTRICT COURT, SOUTHERN
                                           §                       DISTRICT OF TEXAS
SPECIALTY RTP, LLC AND JOHN R. WRIGHT,     §
JR.                                        §
DEFENDANT
                                           §
                                           §
                                           §

                             SUMMONS IN A CIVIL ACTION
                                RETURN OF SERVICE



THIS SUMMONS IN A CIVIL ACTION, SUMMONS IN A CIVIL ACTION, ORIGINAL COMPLAINT TO
COMPEL ARBITRATION, SEALED EXHIBITS A AND B TO ORIGINAL COMPLAINT, ORDER FOR
CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES, JUDGE SIM LAKE'S COURT
PROCEDURES FOR JOHN R. WRIGHT, JR. WAS RECEIVED BY ME ON MONDAY, MARCH 2, 2020
AT 1:37 PM.

I LEFT THE ABOVE-MENTIONED DOCUMENTS AT JOHN R. WRIGHT, JR.'S RESIDENCE OR
USUAL PLACE OF ABODE WITH MRS. WRIGHT, WIFE, A PERSON OF SUITABLE AGE AND
DISCRETION, AT 172 BEAUMONT ROAD, DEVON, PA 19333 ON FRIDAY, MARCH 6, 2020 AT 3:17
PM. IN ADDITION, I MAILED A COPY OF THE SUMMONS TO JOHN R. WRIGHT, JR. AT THEIR LAST
KNOWN ADDRESS OF 172 BEAUMONT ROAD, DEVON, PA 19333.

I AM OVER THE AGE OF EIGHTEEN, AND AM NOT A PARTY TO THIS CASE.

I DECLARE UNDER PENALTY OF PERJURY THAT THIS INFORMATION IS TRUE.

FRIDAY, MARCH 6, 2020



/S/ JAMES G. ROBINSON


JAMES G. ROBINSON
PROCESS SERVER




service of citations
DocID: P271597_2
